DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2017/0287389).
•	Regarding claim 1, Kang discloses a backlight constant current control circuit (figure 3 and ¶ 39), comprising: 
a light-emitting module (element 310 in figure 3 and ¶ 62), and 
a constant current control module (element 320 in figure 3 and ¶ 63); 
wherein the constant current control module comprises: 
a voltage regulating unit (element 321 in figure 3 and ¶ 64) and a feedback unit which are electrically connected to each other (element 321 in figure 3 and ¶ 64); 
wherein the feedback unit is electrically connected to an output end of the light-emitting module (elements 310, 320, and 330b in figure 3 and ¶ 65), and is configured to output a voltage regulation signal to the voltage regulating unit when a working current of the light-emitting module deviates from a preset current (¶s 64 and 65); and 
wherein the voltage regulating unit is electrically connected to an input end of the light-emitting module (note the relationship be elements D, 310, and 330a in figure 3 and ¶ 62), and is configured to adjust a voltage of the input end of the light-emitting module according to the voltage regulation signal, so as to adjust the working current of the light-emitting module to the preset current and keep a luminosity of the light-emitting module at a preset luminosity (¶ 64).
•	Regarding claims 2-4 and 9, Kang discloses everything claimed, as applied to claim 1.  Additionally, Kang discloses where:
Claim 2:	the feedback unit comprises a sampling unit (element 321 in figure 3 and ¶ 64) and a control unit (element 321 in figure 3 and ¶ 64); 
	the control unit is configured to detect a voltage between both ends of the sampling unit (“IC type control circuit 321 detects both-end voltage of the current detection resistor R2” in ¶ 64), 
	determine that the working current of the light-emitting module deviates from the preset current when detecting that the voltage between both ends of the sampling unit deviates from a preset voltage (¶ 64), and 
	output the voltage regulation signal to the voltage regulating unit (¶ 64).
Claim 3:	the control unit comprises a comparator (“the control circuit 321 compares the both-end voltage with a reference voltage” in ¶ 64) and a pulse width modulator (PWM) controller (“the control circuit 321 … adjusts a duty-on time of a switching element Q according to a voltage difference” in ¶ 64), and the voltage regulation signal comprises a duty cycle signal (¶ 64); 
	the comparator is configured to detect the voltage between both ends of the sampling unit (¶s 64 and 65), 
	compare the voltage between both ends of the sampling unit with the preset voltage (¶ 64), 
	determine that the working current of the light-emitting module deviates from the preset current when the voltage between both ends of the sampling unit deviates from the preset voltage (¶ 64), and 
	output a level signal to the PWM controller according to a degree of deviation (¶ 64); and 
	the PWM controller is configured to output the duty cycle signal to the voltage regulating unit according to the level signal (¶ 64).
Claim 4:	the sampling unit comprises a sampling resistor (element R2 in figure 3 and ¶s 64 and 65), 
	one end of the sampling resistor is electrically connected to the output end of the light-emitting module (note the relationship between elements LEDN and R2 in figure 3), and 
	another end of the sampling resistor is grounded (element R2 in figure 3); and 
	an input end of the comparator is electrically connected to the output end of the light-emitting module (¶ 64), 
	an output end of the comparator is electrically connected to an input end of the PWM controller (¶ 64), and 
	an output end of the PWM controller is electrically connected to the voltage regulating unit (note the relationship between elements 321 and Q in figure 3 and ¶ 64).
Claim 9:	the light-emitting module comprises a plurality of light-emitting diodes (LEDs) connected in series (figure 3 and ¶ 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Suzuki (US 8,664,904).
•	Regarding claims 5-8, Kang discloses everything claimed, as applied to claim 1.  Additionally, Kang discloses where:
Claim 5:	the voltage regulating unit comprises a charge-discharge unit (element L in figure 3) and a first switch unit (element Q in figure 3),
	the voltage regulating unit is configured to control a conduction time of the first switch unit according to the voltage regulation signal (¶ 64); and
	the charge-discharge unit is charged when the first switch unit is reconnected (inherent in the “duty-on time” in ¶ 64).
Claim 6:	the voltage regulating unit further comprises a driver (element 321 in figure and ¶ 64); 
	the charge-discharge unit is respectively electrically connected to the first switch unit (note the relationship between elements L and Q in figure 3), and 
	the driver is respectively electrically connected to the feedback unit and the first switch unit (note the relationship between elements 321 and Q in figure 3 and ¶ 64) and configured to control the conduction time of the first switch unit according to the voltage regulation signal (¶ 64).
Claim 7:	the charge-discharge unit comprises an inductor (element L in figure 3), 
	the first switch unit comprises a first transistor (element Q in figure 3), and 
	one end of the inductor is provided with an input voltage (note the relationship between elements L and Vin in figure 3), and 
	another end of the inductor is electrically connected to a drain electrode of the first transistor (note the relationship between elements L and Q in figure 3); and
	a source electrode of the first transistor is grounded (element Q in figure 3).
Claim 8:	the voltage regulating unit further comprises a second capacitor (element C in figure 3); 
	one end of the second capacitor is electrically connected to the input end of the light-emitting module (note the relationship between elements C and LED1 in figure 3), and 
	another end is grounded (element C in figure 3).
However, Kang fails to disclose the details of a second transistor and a first capacitor.
	In the same field of endeavor, Suzuki discloses where:
Claim 5:	the voltage regulating unit (figure 2; see also figure 6) comprises a charge-discharge unit (element 31 in figure 2), a first switch unit (element 32 in figure 2), and a second switch unit (element 33 in figure 2); 
	the voltage regulating unit is configured to control a conduction time of the first switch unit and a conduction time of the second switch unit according to the voltage regulation signal (col. 4, line 60, through col. 5, line 6); 
	the charge-discharge unit is charged when the first switch unit is reconnected (inherent in col. 4, line 60, through col. 5, line 6), and 
	the charge-discharge unit is discharged when the second switch unit is reconnected, so as to adjust the voltage of the input end of the light-emitting module (inherent in col. 4, line 60, through col. 5, line 6).
Claim 6:	the voltage regulating unit further comprises a driver (element 21 in figure 2 and col. 4, line 60, through col. 5, line 6); 
	the charge-discharge unit is respectively electrically connected to the first switch unit and the second switch unit (note the relationship between elements 31-33 in figure 2), and 
	the second switch unit is further electrically connected to the input end of the light-emitting module (note the relationship between elements 31 and 36, where element 36 is represents an input to a driven circuit); and 
	the driver is respectively electrically connected to the feedback unit, the firstswitch unit, and the second switch unit (note the relationship between elements 21, 32, 33, and Vout in figure 2) and configured to control the conduction time of the first switch unit and the conduction time of the second switch unit according to the voltage regulation signal (col. 4, line 60, through col. 5, line 6).
Claim 7:	the charge-discharge unit comprises an inductor (element 31 in figure 2), 
	the first switch unit comprises a first transistor (element 32 in figure 2), and 
	the second switch unit comprises a second transistor (element 33 in figure 2); 
	one end of the inductor is provided with an input voltage (note the relationship between elements 22 and 31 in figure 2), and 
	another end of the inductor is electrically connected to a drain electrode of the first transistor and a source electrode of the second transistor (note the relationship between elements 31-33 in figure 2); 
	a source electrode of the first transistor is grounded (element 32 in figure 2), and 
	a drain electrode of the second transistor is electrically connected to the input end of the light-emitting module (note the relationship between elements 33 and 36, as previously explained); and 
	an input end of the driver is electrically connected to the feedback unit (note the relationship between element 21 and Vout in figure2), and 
	an output end of the driver is electrically connected to a gate electrode of the first transistor and a gate electrode of the second transistor respectively (note the relationship between elements 21, 32, and 33 in figure 2).
Claim 8:	the voltage regulating unit further comprises a first capacitor (element 24 in figure 2) and a second capacitor (element 34 in figure 2); 
	one end of the first capacitor is electrically connected to an end of the inductor far away from the first transistor (note the relationship between elements 24 and 31 in figure 2), and 
	another end is grounded (element 24 in figure 2); and 
	one end of the second capacitor is electrically connected to the input end of the light-emitting module (note the relationship between elements 34 and 36 in figure 2), and 
	another end is grounded (element 34 in figure 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kang according to the teachings of Suzuki, for the purpose of outputting a particular voltage to a load (col. 2, lines 43-57).

Claims 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Akiyama et al (US 2010/0289982; hereinafter Akiyama).
•	Regarding claim 10, Kang discloses everything claimed, as applied to claim 1.  Additionally, Kang discloses a backlight structure (figure 3 and ¶ 39), comprising: 
[at least one] backlight constant current control circuit as claimed in claim 1 (figure 3), 
wherein the backlight structure comprises at least one backlight partition (¶ 42), and 
the backlight partition is provided with at least one light-emitting module of the backlight constant current control circuit (at least suggested by ¶s 39 and 42).
However, Kang fails to explicitly disclose a plurality of the backlight constant current control circuits.
	In the same field of endeavor, Akiyama discloses a backlight structure comprising a plurality of the backlight constant current control circuits (figures 8, 9, and 12 and ¶s 94 and 128).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kang according to the teachings of Akiyama, for the purpose of reducing the footprint of constant-current controlling circuits in a display device (¶s 94 and 128).
•	Regarding claims 11 and 12, Kang, in view of Akiyama, discloses everything claimed, as applied to claim 10.  However, Kang fails to disclose the additional details of the a plurality of the backlight constant current control circuits.
	In the same field of endeavor, Akiyama discloses where:
Claim 11:	a plurality of the constant current control modules of the plurality of the backlight constant current control circuits are integrated and disposed in a same control chip (figure 12 and ¶ 128).
Claim 12:	each of the constant current control modules corresponding to the backlight partition is disposed in an independent control chip (figures 8 and 9 and ¶ 94).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kang according to the teachings of Akiyama, for the purpose of reducing the footprint of constant-current controlling circuits in a display device (¶s 94 and 128).
•	Regarding claims 13-15 and 20, Kang, in view of Akiyama, discloses everything claimed, as applied to claim 10.  Additionally, Kang discloses where:
Claim 13:	the feedback unit comprises a sampling unit (element 321 in figure 3 and ¶ 64) and a control unit (element 321 in figure 3 and ¶ 64); 
	the control unit is configured to detect a voltage between both ends of the sampling unit (“IC type control circuit 321 detects both-end voltage of the current detection resistor R2” in ¶ 64), 
	determine that the working current of the light-emitting module deviates from the preset current when detecting that the voltage between both ends of the sampling unit deviates from a preset voltage (¶ 64), and 
	output the voltage regulation signals to the voltage regulating unit (¶ 64).
Claim 14:	the control unit comprises a comparator (“the control circuit 321 compares the both-end voltage with a reference voltage” in ¶ 64) and a pulse width modulator (PWM) controller (“the control circuit 321 … adjusts a duty-on time of a switching element Q according to a voltage difference” in ¶ 64), and the voltage regulation signal comprises a duty cycle signal (¶ 64); 
	the comparator is configured to detect the voltage between both ends of the sampling unit (¶s 64 and 65), 
	compare the voltage between both ends of the sampling unit with the preset voltage (¶ 64), 
	determine that the working current of the light-emitting module deviates from the preset current when the voltage between both ends of the sampling unit deviates from the preset voltage (¶ 64), and 
	output a level signal to the PWM controller according to a degree of deviation (¶ 64); and 
	the PWM controller is configured to output the duty cycle signal to the voltage regulating unit according to the level signal (¶ 64).
Claim 15:	the sampling unit comprises a sampling resistor (element R2 in figure 3 and ¶s 64 and 65), 
	one end of the sampling resistor is electrically connected to the output end of the light-emitting module (note the relationship between elements LEDN and R2 in figure 3), and 
	another end of the sampling resistor is grounded (element R2 in figure 3); 
	an input end of the comparator is electrically connected to the output end of the light-emitting module (¶ 64), an 
	output end of the comparator is electrically connected to an input end of the PWM controller (¶ 64), and 
	an output end of the PWM controller is electrically connected to the voltage regulating unit (note the relationship between elements 321 and Q in figure 3 and ¶ 64).
Claim 20:	the light-emitting module comprises a plurality of light-emitting diodes (LEDs) connected in series (figure 3 and ¶ 62).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Akiyama, and further in view of Suzuki.
•	Regarding claims 16-19, Kang, in view of Akiyama, discloses everything claimed, as applied to claim 10.  Additionally, Kang discloses where:
Claim 16:	the voltage regulating unit comprises a charge-discharge unit (element L in figure 3) and a first switch unit (element Q in figure 3); 
	the voltage regulating unit is configured to control a conduction time of the first switch unit according to the voltage regulation signal (¶ 64); and
	the charge-discharge unit is charged when the first switch unit is reconnected (inherent in the “duty-on time” in ¶ 64).
Claim 17:	the voltage regulating unit further comprises a driver (element 321 in figure and ¶ 64); 
	the charge-discharge unit is respectively electrically connected to the first switch unit and the second switch unit (note the relationship between elements L and Q in figure 3), and 
	the second switch unit is further electrically connected to the input end of the light-emitting module (note the relationship between elements 31 and 36, where element 36 is represents an input to a driven circuit); and 
	the driver is respectively electrically connected to the feedback unit and the first switch unit (note the relationship between elements 321 and Q in figure 3 and ¶ 64), and configured to control the conduction time of the first switch unit and the conduction time of the second switch unit according to the voltage regulation signal (¶ 64).
Claim 18:	the charge-discharge unit comprises an inductor (element L in figure 3), and
	the first switch unit comprises a first transistor (element Q in figure 3); 
	one end of the inductor is provided with an input voltage (note the relationship between elements L and Vin in figure 3), and 
	a source electrode of the first transistor is grounded (note the relationship between elements L and Q in figure 3).
Claim 19:	the voltage regulating unit further comprises a second capacitor (element C in figure 3); 
	one end of the second capacitor is electrically connected to the input end of the light-emitting module (note the relationship between elements C and LED1 in figure 3), and 
	another end is grounded (element C in figure 3).
However, Kang fails to disclose the details of a second transistor and a first capacitor.

	In the same field of endeavor, Suzuki discloses where:
Claim 16:	the voltage regulating unit (figure 2; see also figure 6) comprises a charge-discharge unit (element 31 in figure 2), a first switch unit (element 32 in figure 2), and a second switch unit (element 33 in figure 2); 
	the voltage regulating unit is configured to control a conduction time of the first switch unit and a conduction time of the second switch unit according to the voltage regulation signal (col. 4, line 60, through col. 5, line 6); 
	the charge-discharge unit is charged when the first switch unit is reconnected (inherent in col. 4, line 60, through col. 5, line 6), and 
	the charge-discharge unit is discharged when the second switch unit is reconnected, so as to adjust the voltage of the input end of the light-emitting module (inherent in col. 4, line 60, through col. 5, line 6).
Claim 17:	the voltage regulating unit further comprises a driver (element 21 in figure 2 and col. 4, line 60, through col. 5, line 6); 
	the charge-discharge unit is respectively electrically connected to the first switch unit and the second switch unit (note the relationship between elements 31-33 in figure 2), and 
	the second switch unit is further electrically connected to the input end of the light-emitting module (note the relationship between elements 31 and 36, where element 36 is represents an input to a driven circuit); and 
	the driver is respectively electrically connected to the feedback unit, the first switch unit, and the second switch unit (note the relationship between elements 21, 32, 33, and Vout in figure 2), and configured to control the conduction time of the first switch unit and the conduction time of the second switch unit according to the voltage regulation signal (col. 4, line 60, through col. 5, line 6).
Claim 18:	the charge-discharge unit comprises an inductor (element 31 in figure 2), 
	the first switch unit comprises a first transistor (element 32 in figure 2), and 
	the second switch unit comprises a second transistor (element 33 in figure 2); 
	one end of the inductor is provided with an input voltage (note the relationship between elements 22 and 31 in figure 2), and 
	another end of the inductor is electrically connected to a drain electrode of the first transistor and a source electrode of the second transistor (note the relationship between elements 31-33 in figure 2); 
	a source electrode of the first transistor is grounded (element 32 in figure 2), and 
	a drain electrode of the second transistor is electrically connected to the input end of the light-emitting module (note the relationship between elements 33 and 36, as previously explained); and 
	an input end of the driver is electrically connected to the feedback unit (note the relationship between element 21 and Vout in figure2), and 
	an output end of the driver is electrically connected to a gate electrode of the first transistor and a gate electrode of the second transistor respectively (note the relationship between elements 21, 32, and 33 in figure 2).
Claim 19:	the voltage regulating unit further comprises a first capacitor (element 24 in figure 2) and a second capacitor (element 34 in figure 2); 
	one end of the first capacitor is electrically connected to an end of the inductor far away from the first transistor (note the relationship between elements 24 and 31 in figure 2), and 
	another end is grounded (element 24 in figure 2); and 
	one end of the second capacitor is electrically connected to the input end of the light-emitting module (note the relationship between elements 34 and 36 in figure 2), and 
	another end is grounded (element 34 in figure 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kang, as modified by Akiyama, according to the teachings of Suzuki, for the purpose of outputting a particular voltage to a load (col. 2, lines 43-57).
Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/16/2022